         Case 5:18-cr-00227-SLP Document 88 Filed 03/08/19 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )
v.                                        )              Case No. CR-18-227-SLP
                                          )
                                          )
JOSEPH MALDONADO-PASSAGE,                 )
                                          )
                     Defendant.           )

       OBJECTION TO GOVERNMENT’S REQUESTED INSTRUCTIONS

       Joseph Maldonado-Passage, defendant, through counsel, submit these objections

identifying the Government’s requested Jury Instructions to which the defendant objects.

       Government’s Requested Instruction No. 15 - Informant

       Mr. Maldonado-Passages’s requested instruction in the issue of Informants is identical

to Tenth Circuit Pattern Jury Instruction 1.14. The government’s proposed instruction fails

to include the following language:

       You should not convict a defendant based on the unsupported testimony of an
       informant, unless you believe the unsupported testimony beyond a reasonable
       doubt.


       Government’s Requested Instruction No. 23 - Investigative Techniques

       Mr. Maldonado-Passage objects to the government’s proposed instruction concerning

the lack of investigative techniques. The Tenth Circuit has reviewed an “investigative

techniques” instruction in an unpublished decision. See United States v. Johnson, 479
            Case 5:18-cr-00227-SLP Document 88 Filed 03/08/19 Page 2 of 3



Fed.Appx. 811 (10th Cir. 2012) and United States v. Cota-Meza, 367 F.3d 1218 (10th Cir.

2004). Although the Tenth Circuit found the instruction was not an abuse of discretion, the

Circuit’s ruling is not a wholesale endorsement of the instruction and should not be construed

as such.1

       In the context of examining the admissibility of testimony on the adequacy of

investigative techniques used by the government, the Tenth Circuit has made the following

observations.

In the abstract, whether the government conducted a thorough, professional investigation is
not relevant to what the jury must decide: Did the defendant commit the alleged offense?
Juries are not instructed to acquit the defendant if the government’s investigation was
superficial. “Conducting a thorough, professional investigation” is not an element of the
government’s case. For an investigatory lapse to be relevant, there must be some specific
reason why it raises doubt about the defendant’s guilt.

Morris v. Burnett, 319 F.3d 1254, 1272-1273 (10th Cir. 2003).

       Since conducting a thorough, professional investigation is not an element of the case,

the jury should not be instructed on the issue whether the government did a thorough job or

not. Mr. Maldonado-Passage submits the Court’s instructions as a whole are sufficient to

guide the jury’s determination about whether the government has proven guilt beyond a

reasonable doubt.




1      If such instruction is to be given, Mr. Maldonado-Passage requests the following language
from Cota-Meza’s instruction be used: “You may consider this evidence for the purpose of
evaluating the weight of the evidence produced by the government and the credibility of law
enforcement personnel involved in the investigation.”

                                               2
         Case 5:18-cr-00227-SLP Document 88 Filed 03/08/19 Page 3 of 3



       Government’s Requested Instruction No. 24 - Essential element for
       Counts 1 and 2

       Counsel for Mr. Maldonado-Passage take the position that Defendant’s Requested

Instruction Nos. 15 through 20 (Doc. 71, pp. 20-26) provide the jury the best guidance for

consideration of the issues involved in these counts.

       Counsel wish to reserve the right to submit objections to other instructions not

identified herein should the evidence introduced at trial dictate.

                                    Respectfully submitted,


                                    s/ William P. Earley
                                    WILLIAM P. EARLEY
                                    Bar Number 11293
                                    KYLE E. WACKENHEIM
                                    ASSISTANT FEDERAL PUBLIC DEFENDERS
                                    Bar Number 30760
                                    SUITE 109, 215 DEAN A. McGEE AVENUE
                                    OKLAHOMA CITY, OKLAHOMA 73102
                                    (405)609-5930 FAX (405) 609-5932
                                    COUNSEL FOR DEFENDANT


                             CERTIFICATE OF SERVICE

        I hereby certify that on this the 8th day of March, 2019, I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic filing to the following ECF registrants: Amanda Green and Charles
Brown, Assistant United States Attorneys.


                                    s/ William P. Earley
                                    WILLIAM P. EARLEY




                                              3
